 


109 HR 2691 IH: To amend the Bipartisan Trade Promotion Authority Act of 2002 to require the President to submit to the Congress, within 90 days after entering into a trade agreement, the implementing legislation, the statement of administrative action, and supporting information, with respect to that trade agreement.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2691 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Melancon introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Bipartisan Trade Promotion Authority Act of 2002 to require the President to submit to the Congress, within 90 days after entering into a trade agreement, the implementing legislation, the statement of administrative action, and supporting information, with respect to that trade agreement. 
 
 
1.Time period for submission to Congress of Information on Trade AgreementsSection 2105(a)(1)(C) of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3805(a)(1)(C)) by striking (C) after and inserting (C) within 90 days after.   
 
